USCA11 Case: 22-11361    Document: 20-1     Date Filed: 12/22/2022   Page: 1 of 6




                                                  [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 22-11361
                          Non-Argument Calendar
                          ____________________

       UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,
       versus
       JORGE BONILLA MESA,


                                                  Defendant-Appellant.


                          ____________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                   D.C. Docket No. 1:10-cr-20661-PCH-2
                          ____________________
USCA11 Case: 22-11361        Document: 20-1       Date Filed: 12/22/2022        Page: 2 of 6




       2                         Opinion of the Court                    22-11361


       Before BRANCH, GRANT, and ANDERSON, Circuit Judges.
       PER CURIAM:
             Jorge Bonilla Mesa, a federal prisoner proceeding pro se,
       appeals following the district court’s denial of his motion for
       compassionate release under 18 U.S.C. § 3582(c)(1)(A). This is
       Mesa’s third motion for compassionate release.
             We review a district court’s determination about a
       defendant’s eligibility for a sentence reduction under § 3582(c) de
       novo. United States v. Bryant, 996 F.3d 1243, 1251 (11th Cir. 2021).
       We review a district court’s ruling on an eligible defendant’s
       motion for compassionate release for abuse of discretion. Id.
               The government moves for summary affirmance of the
       district court’s order. Summary disposition is appropriate where
       “the position of one of the parties is clearly right as a matter of law
       so that there can be no substantial question as to the outcome of
       the case, or where, as is more frequently the case, the appeal is
       frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162
       (5th Cir. 1969). 1
              Under 18 U.S.C. § 3582(c)(1)(A), a district court may reduce
       a prisoner’s term of imprisonment “after considering the factors set


       1 In our en banc decision in Bonner v. City of Prichard, 661 F.2d 1206, 1209
       (11th Cir. 1981), we adopted as binding precedent all decisions of the former
       Fifth Circuit handed down before October 1, 1981.
USCA11 Case: 22-11361      Document: 20-1      Date Filed: 12/22/2022     Page: 3 of 6




       22-11361                Opinion of the Court                         3

       forth in section 3553(a) to the extent that they are applicable, if it
       finds that” (as relevant here) “extraordinary and compelling
       reasons warrant such a reduction” and “that such a reduction is
       consistent with applicable policy statements issued by the
       Sentencing Commission.” The applicable Sentencing Commission
       policy statement is set out in U.S. Sentencing Guidelines § 1B1.13.
       Bryant, 996 F.3d at 1248. The application notes to § 1B1.13
       establish four categories of circumstances in which “extraordinary
       and compelling reasons” for a sentence reduction exist:
       (1) qualifying medical conditions, (2) advanced age, (3) family
       circumstances, and (4) other circumstances in the defendant’s case
       are determined by the Director of the Bureau of Prisons to be
       extraordinary and compelling. U.S.S.G. § 1B1.13 cmt. n.1. Under
       the policy statement, a defendant’s medical conditions qualify as
       “extraordinary and compelling reasons” for his release if he is
       suffering from (1) a terminal illness, or (2) a serious physical or
       medical condition, functional or cognitive impairment, or
       deteriorating health due to aging, which “substantially diminishes
       the ability of the defendant to provide self-care within the
       environment of a correctional facility and from which he or she is
       not expected to recover.” Id. cmt. n.1(A).
              To grant a motion for compassionate release under
       § 3582(c)(1)(A), a district court must first find that all three of the
       statutory prerequisites for relief are met: extraordinary and
       compelling reasons justifying release, consistency with § 1B1.13,
       and support in the § 3553(a) sentencing factors. United States v.
USCA11 Case: 22-11361     Document: 20-1      Date Filed: 12/22/2022    Page: 4 of 6




       4                      Opinion of the Court                22-11361

       Tinker, 14 F.4th 1234, 1237 (11th Cir. 2021). Because all three
       conditions are necessary, “the absence of even one would foreclose
       a sentence reduction.” Id. at 1238. Here, the district court found
       that none of the statutory prerequisites were met.
              Now on appeal, Mesa argues that he has shown three
       “extraordinary and compelling” reasons for release: his medical
       condition, sentencing disparities, and his rehabilitation in prison.
       For his medical condition, he claims that he has asthma, obesity,
       and a missing kidney, all of which also increase his risk of
       complications from Covid-19. He also asserts that prisoners
       receive “minimal medical care.”
              None of these three reasons are “extraordinary and
       compelling” under the Guidelines. In assessing whether reasons
       are “extraordinary and compelling,” district courts are limited to
       the four categories of circumstances set out in the application notes
       to § 1B1.13. See Bryant, 996 F.3d at 1248. Sentencing disparities
       and rehabilitation may be relevant to other parts of the
       compassionate release analysis, but they do not fall into one of
       these categories.
             That leaves Mesa’s medical conditions. Although a medical
       condition may qualify as “extraordinary and compelling,” Mesa has
       not shown that any of his are terminal, so debilitating that they
       substantially diminish his ability to provide self-care in prison, or
       that they are not manageable in prison. Nor has Mesa
       substantiated his claims of inadequate medical care.
USCA11 Case: 22-11361      Document: 20-1     Date Filed: 12/22/2022     Page: 5 of 6




       22-11361               Opinion of the Court                         5

              To the contrary, medical records reflect that Mesa’s medical
       conditions have been carefully managed. Mesa has received
       medical attention several times over the past few years. His visit
       summaries are detailed: providers measure his vitals, thoroughly
       assess his health, and refer often to his medical history. As recently
       as March 2021, Mesa reported that he “[f]eels good, has no
       complaints.”
              Providers have also managed the specific ailments that Mesa
       identifies. In April 2021, Mesa first notified his providers that he
       was “born with asthma.” In response, they carefully analyzed his
       breathing concerns and made recommendations, even though he
       said he had not had an asthma attack since 2010. As for obesity,
       providers have tracked his weight over time and more than once
       discussed “healthy diet and exercise” and made “specific
       recommendations” to help his conditioning. It is true that Mesa
       has been missing a kidney since his childhood, but nothing suggests
       that this has affected his health, including recent bloodwork. In
       short, none of Mesa’s ailments—alone or together—are a
       qualifying medical condition under the Guidelines. See U.S.S.G.
       § 1B1.13 cmt. n.1.
              Covid-19 does not change the calculus. In fact, this Court
       recently rejected a prisoner’s similar argument that “the
       confluence of his medical conditions and COVID-19 creates an
       extraordinary and compelling reason warranting compassionate
       release.” United States v. Giron, 15 F.4th 1343, 1346 (11th Cir.
       2021). Besides, Mesa’s risk is otherwise low. He has been
USCA11 Case: 22-11361     Document: 20-1      Date Filed: 12/22/2022    Page: 6 of 6




       6                      Opinion of the Court                22-11361

       vaccinated against the virus and received a booster shot, and he is
       routinely tested for Covid-19.
             Because Mesa failed to demonstrate an extraordinary and
       compelling reason for his release, “one of the necessary conditions
       for granting compassionate release was absent; therefore,
       compassionate release was foreclosed.” Giron, 15 F.4th at 1350.
       The district court did not abuse its discretion.
              We conclude that the government’s position on appeal is
       “clearly right as a matter of law so that there can be no substantial
       question as to the outcome of the case,” and we therefore GRANT
       the government’s motion for summary affirmance. Groendyke
       Transp., Inc., 406 F.2d at 1162. The government’s motion to stay
       the briefing schedule is DENIED as moot.
             AFFIRMED.